United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20609
                        Conference Calendar



LAWRENCE HIGGINS,

                                    Plaintiff-Appellant,

versus

TROY BENNETT, JR., Clerk, Court of Criminal Appeals,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-2497
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lawrence Higgins, Texas prisoner # 1060189, proceeding pro

se and in forma pauperis (“IFP”), appeals the dismissal pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii) of his civil rights complaint

filed pursuant to 42 U.S.C. § 1983 for failing to state a claim

upon which relief may be granted.   Higgins argues that Troy

Bennett, Jr., Clerk of Court for the Texas Court of Criminal

Appeals, deprived him of his constitutional right of access to

the federal courts by failing to notify him in a timely manner

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-20609
                                 -2-

that the state court had dismissed his state habeas application,

thereby delaying the filing of his federal habeas petition.

       Higgins has not established that he was unable to proceed in

a court case or that his federal habeas petition has been

dismissed or is likely to be dismissed as untimely because of the

clerk of court’s allegedly late notice.    Higgins thus has not

established prejudice or an actual injury from the clerk’s

alleged failure to give timely notice and therefore has not

established that he has standing to bring his claim or that his

right of access to the courts has been violated.    See Lewis v.

Casey, 518 U.S. 343, 349-51 (1996).

       Consequently, the district court’s dismissal of Higgins’s

complaint is AFFIRMED.    Higgins’s motion to supplement the record

on appeal is DENIED.

       The district court’s dismissal of Higgins’s lawsuit

constitutes one strike for purposes of the 28 U.S.C. § 1915(g)

bar.    See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

We caution Higgins that once he accumulates three strikes, he may

not proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

       AFFIRMED; SANCTION WARNING ISSUED; MOTION DENIED.